35 Mich. App. 383 (1971)
192 N.W.2d 655
PEOPLE
v.
GRADES
Docket No. 10110.
Michigan Court of Appeals.
Decided July 29, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Raymond L. Scodeller, Prosecuting Attorney, and James R. Ramsey, Assistant Prosecuting Attorney, for the people.
James Theophelis, for defendant on appeal.
*384 Before: T.M. BURNS, P.J., and FITZGERALD and HOLBROOK, JJ.
PER CURIAM.
Defendant was charged with the sale of narcotics contrary to MCLA § 335.152 (Stat Ann 1957 Rev § 18.1122) and possession of narcotics contrary to MCLA § 335.153 (Stat Ann 1957 Rev § 18.1123). He entered a plea of guilty to the possession charge and was sentenced. Defendant's motion to withdraw the plea was denied. This appeal followed.
Defendant's first contention is that his plea was involuntary because he only pled guilty to possession in order to avoid the possibility of the 20-year minimum sentence were he convicted on the sales count. This fact alone does not make defendant's plea involuntary. Brady v. United States (1970), 397 US 742 (90 S Ct 1463, 25 L Ed 2d 747). A review of the record convinces us that defendant's plea was otherwise knowingly, intelligently, understandingly, and voluntarily entered.
Secondly, defendant contends that MCLA § 335.153 is unconstitutional because it does not specifically provide for scienter as a necessary element. However, it is clear from defendant's responses to the trial court's questioning that he knew marijuana was in his possession and that it was indeed marijuana. Accordingly, whether or not the statute specifically or impliedly requires scienter as a necessary element, it could not affect the instant defendant's plea. Therefore, this allegation also is without merit.
The motion to affirm is granted.